Citation Nr: 1600949	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an effective date prior to July 19, 2012 for the grant of service connection for a left knee disability manifested by instability and limitation of flexion.  

2. Entitlement to a combined rating in excess of 20 percent for a left knee disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to March 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In June 2015, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  However, as the evidence was received with a substantive appeal filed after February 2013 and the Veteran did not request AOJ consideration of the evidence, waiver is assumed, and the Board will proceed with adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of the ratings assigned for left knee disability being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The first communication from the Veteran to VA expressing an intent to file a claim of service connection for a left knee disability was received on July 19, 2012.


CONCLUSION OF LAW

An effective date prior to July 19, 2012, is not warranted for the award of service connection for a left knee disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for a left knee disability and assigned disability ratings and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2015 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim of service connection for a left knee disability on July 19, 2012.  He checked a box on the VA claim form to indicate he had previously applied for VA compensation benefits.  The rating decision on appeal awarded the Veteran service connection for left knee Osgood-Schlatter disease and assigned separate 10 percent ratings for instability and limitation of flexion, effective July 19, 2012.

In his March 2013 notice of disagreement, the Veteran asserted he "began to pursue filing" a claim in 2000 and again on July 19, 2010, but was not provided the proper information by VA staff.  He said he was told to request medical information from his service branch.  

In a statement attached to his substantive appeal (received in June 2015), the Veteran asserted he sought VA education benefits in 1960 but was told he was not a veteran and not entitled to VA benefits and was not give an application form.  He asserted he returned to the VA office "off and on" beginning in 1990, but was never given an application for VA benefits.  He said VA staff told him to write to the National Personnel Records (NPRC) and his service branch to request required documentation.  He said no one informed him he needed to file an application to seek benefits until a friend did so in 2012.  He also asserted his service treatment records do not accurately reflect the nature of his knee injury in service, that he was deliberately misinformed by his superiors that he would be entitled to disability benefits upon discharge, and that he was unaware he was acknowledging his knee disability had its onset prior to service when he signed his discharge papers at the time of separation.  

In June 2015, he also submitted a November 2007 letter sent to him by the NPRC that noted he had requested his personnel records and service treatment records.  The letter noted that the record needed to answer his inquiry was not available, but that a document was attached.  It appears that a March 1959 memorandum showing that he was being discharged for a preexisting physical disability was attached.  He also submitted service records showing he was discharged for a left knee disability that was found to have preexisted service.  

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a left knee disability (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim-unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record shows the first communication from the Veteran to VA (seeking service connection for a left knee disability) was received July 19, 2012.  The Veteran asserts he sought information regarding entitlement to disability benefits from VA on multiple occasions prior to July 19, 2012, but was referred to seek information elsewhere and was not told he needed to submit a claim to seek benefits.  However, it is not shown that he filed a formal or informal application for service connection for a left knee disability prior to July 19, 2012.  A November 2007 letter from the NPRC to the Veteran shows he sought information there, but it does not indicate he communicated to VA he was seeking service connection for a left knee disability.  Notably, in his June 2015 substantive appeal, he seemingly acknowledged he had not filed a claim of service connection for a left knee disability prior to July 2012, noting no one him had told him he needed to file an application for benefits until his friend did so in 2012.  Because the Veteran is not shown to have filed a formal or informal application for service connection for a left knee disability prior to July 19, 2012, VA is precluded from granting an effective date for the award of service connection for a left knee disability prior to that date.  The Board notes the Veteran's argument that he should have been awarded disability benefits upon separation and was unaware he had signed forms at that time indicating his left knee disability preexisted service.  However, the governing law and regulations are clear that benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  

In light of the foregoing, the Board finds that an effective date prior to July 19, 2012 for the award of service connection for a left knee disability is not warranted, and that the appeal in this matter must be denied.  

ORDER

An effective date prior to July 19, 2012, for the award of service connection for a left knee disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claim seeking increases in ratings for his left knee disability.

In his June 2015 substantive appeal, the Veteran reported he had previously received treatment for his left knee disability from a Kaiser Permanente medical center, but was told he should seek help from VA once he was awarded service connection.  It appears he may have sought VA treatment for the left knee disability, records of which are not associated with the record.  As all records of VA treatment for a left knee disability during the period under consideration are pertinent evidence (and because VA records are constructively of record), records of any such treatment must be sought.  Any updated records of treatment he received for his left knee from Kaiser Permanente should also be sought.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he received for his left knee from July 19, 2012 (records of which are not already in his file), and to provide authorizations for VA to secure complete records from all private providers identified (specifically including the Kaiser Permanente medical center in Oakland, California).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should arrange for any further development suggested by additional evidence received  (e.g. if additional records received show or suggest a worsening of the left knee disability, arrange for a contemporaneous orthopedic examination to assess the severity of the disability). 

3. The AOJ should then review the record and readjudicate the claim seeking a combined rating in excess of 20 percent for left knee disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


